DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 02/09/2020.

Allowable Subject Matter
3.	Claims 48-77 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Wolff et al. does not teach or suggest determining, by a transmitting node, a starting frequency for a carrier; configuring a synchronization channel information on the carrier according to the starting frequency, wherein the synchronization channel information comprises: a subcarrier spacing of the synchronization channel, and an orthogonal frequency division multiplexing (OFDM) symbol information of the synchronization channel; and transmitting, by the transmitting node, the synchronization channel using the synchronization channel information, wherein in response to the starting frequency being less than or equal to a frequency, the synchronization channel comprises a first quantity of OFDM symbols, wherein a first OFDM symbol in the first quantity of OFDM symbols comprises a primary synchronization signal and a second OFDM symbol in the first quantity of OFDM symbols comprises a secondary synchronization signal, wherein in response to the starting frequency  being greater than the frequency, 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631